Exhibit 10.1 PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (“Agreement”) is made as of the2nd day of June, 2014 by and among Speed Commerce, Inc., a Minnesota corporation (the “Company”), and the Investors set forth on the signature pages affixed hereto (each an “Investor” and collectively the “Investors”). Recitals A.The Company and the Investors are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Section 4(a)(2) of the Securities Act of 1933, as amended, and Regulation D (“Regulation D”), as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended; and B.The Investors wish to purchase from the Company, and the Company wishes to sell and issue to the Investors, upon the terms and conditions stated in this Agreement, (i) an aggregate of up to 3,333,333 shares (the “Shares”) of the Company’s Series C Preferred Stock, no par value (the “Preferred Stock”), such Preferred Stock to have the relative rights, preferences, limitations and designations set forth in the Certificate of Designation set forth in Exhibit A attached hereto (the “Certificate of Designation”) and to be convertible into shares of the Company’s Common Stock, no par value (together with any securities into which such shares may be reclassified, whether by merger, charter amendment or otherwise, the “Common Stock”), at a conversion price of $3.00 per Preferred Share (subject to adjustment), and (ii) Series C warrants to purchase an aggregate of up to 833,333 shares of Common Stock (subject to adjustment) (the “Warrant Shares”) at an exercise price of $3.50 per share (subject to adjustment) in the form attached hereto as Exhibit B (the “Warrants”), all at a purchase price of $3.00 per Share and related Warrant (the “Per Share Price”); and C.Contemporaneous with the sale of the Preferred Stock and Warrants, the parties hereto will execute and deliver a Registration Rights Agreement, in the form attached hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company will agree to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, and applicable state securities laws. In consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
